                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA
JAMES REED,                            :
                  Plaintiff            :     CIVIL ACTION NO. 3:16-2143
    v.                                 :         (JUDGE MANNION)
LACKAWANNA COUNTY, et al.,             :
                  Defendants           :
                                   ORDER
    In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
    (1)   The objections of the Medical Defendants to the report of
          the magistrate judge, (Doc. 79), are SUSTAINED in part
          and OVERRULED in part.
    (2)   The Medical Defendants’ objections are SUSTAINED with
          respect to the plaintiff’s state law civil conspiracy and
          intentional infliction of emotional distress claims.
    (3)   The Medical Defendants’ objections are OVERRULED as
          to the plaintiff’s Eighth Amendment deliberate indifference
          claim.
    (4)   In light of the above, the report of the magistrate judge,
          (Doc.     78),      is   ADOPTED     with   respect    to   the
          recommendation that summary judgment be denied on the
          plaintiff’s deliberate indifference claim and NOT ADOPTED
          with respect to the recommendation that summary judgment
                       be denied on the plaintiff’s state law civil conspiracy and
                       intentional infliction of emotional distress claims. The report
                       of the magistrate judge is also ADOPTED with respect to
                       the recommendation that summary judgment be granted in
                       favor of the Medical Defendants on the plaintiff’s Monell
                       claim.1
          (5)          A final pre-trial conference on the remaining Eighth
                       Amendment deliberate indifference claim will be held on
                       November 21, 2019, at 1:30 p.m., at the William J. Nealon
                       Federal Building and United States Courthouse.
          (6)          A trial on the remaining Eighth Amendment deliberate
                       indifference claim will be held on December 9, 2019, at
                       9:30 a.m., at the William J. Nealon Federal Building and
                       United States Courthouse, in a courtroom to be determined.




                                                   s/ Malachy E. Mannion
                                                   MALACHY E. MANNION
                                                   United States District Judge

Date: September 30, 2019
16-2143-02-ORDER.wpd




          1
       No party objected to the magistrate judge’s recommendation on this
claim and the court finds no clear error of record as to the recommendation
on this claim.

                                                  2
